—In a proceeding pursuant to CPLR article 78 to review two determinations of the respondent Town of Newburgh Planning Board, both dated August 17, 1995, which, inter alia, approved the preliminary subdivision plat submitted by the respondent Kelly Woodward Homes, Inc., the petitioner appeals from a judgment of the Supreme Court, Orange County (Leavitt, J.), dated July 7, 1998, which, upon an order of the same court dated June 5, 1998, granting the motion of the respondent Town of Newburgh Planning Board to dismiss the proceeding for failure to join a necessary party, dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
Under the facts of this case, the Supreme Court properly dismissed the proceeding. S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.